Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant has submitted amendments to the claims on 04/04/2022.

Response to Arguments
	Applicant’s arguments submitted on 05/27/2022 have been fully considered and are deemed persuasive. The rejection under 35 USC 103 has been withdrawn as well as the non-statutory double patenting rejection. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Rooney teaches at least one processor, memory, sensor of an electrical powerline connected to a generator of a power turbine, the power turbine generating electric power as direct current, and connected to a single DC to AC inverter, and further teaches streams. 
Rooney does not teach recovered electric power, power recovery turbine, petroleum, petrochemical, or chemical plant, the synchronous generator, rectifier, substation, output voltage less than 600VAC from an inverter, a low voltage bus or any of the plurality of process zones or process streams. 
McKinley teaches a substation. 
Klavers teaches recovered power turbine, a petroleum process zone and a hydrocracking zone. 
Abrol teaches correlating data.
Barker teaches regulatory reporting information. 
The cited prior art does not anticipate, suggest, nor render obvious the independent claims 1 and 15 when considered individually or in combination before the effective filing date of the instant application. An updated search was performed and no new art anticipates, suggests, or makes obvious the claimed invention. Therefore, claims 1 and 15 and their respective dependent claims are allowed.
It is noted that the receiver in the claims is understood as being any electrical device which receives data from a sensor. An input/output device is any electrical device which collects data. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            

/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116